DETAILED ACTION
The instant application having Application No. *** filed on *** is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
	As required by the M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on March 31, 2003 (Japan 2003-097143).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted on ******** are acceptable for examination purposes.

Information Disclosure Statement
/ CONSIDERED /
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated *** is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

/ NOT CONSIDERED /
The information disclosure statement filed *** fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because ***.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

/ Or Not Consider for not in English /
The information disclosure statement filed *** fails to comply with 37 CFR 1.98(a)(3) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each patent listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

	DETAILED ACTION
The instant application having Application No. 16/508,602 filed on July 11, 2019 is presented for examination by the examiner.
The amended claims submitted January 3, 2022 in response to the office action mailed September 2, 2021 are under examination. Claims 1-10 are pending.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
	As required by the M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on July 12, 2018 (Japan 2018-132576).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The applicant’s drawings submitted on July 11, 2019 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated May 13, 2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiyamura JP 2011-028047 (cited in an IDS hereafter Kiyamura, where reference will be made to the attached machine translation).
Regarding claim 1, Kiyamura teaches “an image stabilization apparatus (paragraph [0001] “image shake correction device”) comprising:
a fixed member (fixed portion 201);
a movable member (movable portion 202 with shift lens barrel 102) configured to hold a lens (correction lens 13, held by 102, see paragraph [0022]) and movable relative to the fixed member on a plane orthogonal to an optical axis of the lens (paragraph [0022] “the shift lens barrel 102 can move in the plane perpendicular to the optical axis”);
a guiding member (guide member 110, also called first sheet metal see e.g. paragraph [0031]) movable in a first direction (X direction) orthogonal to the optical axis (the X direction is orthogonal to the optical axis direction see e.g. Fig. 4 and paragraph [0019]) relative to the fixed member (paragraphs [0031]-[0033] groove portions 110a and 110b extend in the X direction, and balls 111a and 111b roll along the respective grooves, thus guide member 110 is movable in the X direction when the balls 111a and 111b roll along the X direction extending grooves), and configured to guide the movable member (“guide member 110”) while restricting a rotation of the movable member on the plane orthogonal to the optical axis relative to the fixed member (grooves define a linear direction of motion, and restrict both movement in the perpendicular direction and rotations of the movable member); and
a rolling member (first balls 111a and 111b) rollably held between the fixed member and the guiding member (paragraph [0032] “ball 111a is sandwiched between the groove 107a of the first yoke 107 and the groove 110a of the first sheet metal 110, ), 
wherein the fixed member includes a first groove (groove 107b) that extends in the first direction (y direction, see extending direction in Fig. 4) and contacts the rolling member (e.g. paragraph [0032] “ball 111a is sandwiched between the groove 107a of the first yoke 107 and the groove 110a of the first sheet metal 110 and the ball 111b is sandwiched between the groove 107b of the first yoke 107 and the groove 110b of the first sheet metal 110”), 
wherein the guiding member includes a second groove (groove portions 110a and 110b) that extends in the first direction (paragraph [0031] groove portions 110a and 110b extending in the X direction) and contacts the rolling member (e.g. paragraph [0032] “ball 111a is sandwiched between the groove 107a of the first yoke 107 and the groove 110a of the first sheet metal 110 and ball 111b is sandwiched between the groove 107b of the first yoke 107 and the groove 110b of the first sheet metal 110), and
wherein the rolling member is configured to be able to contact an end of the first groove and an end of the second groove (see Fig. 8c where the ball 111a contacts the bottom end of a groove 107 and a top end of a groove 110 in the y-direction) while the guiding member is located at one of ends in a movable range of the guiding member in the first direction (in the position of Fig. 8c the guiding member 110 cannot move any lower in the y-direction than its current position because the ball is preventing any further movement in the downwards y-direction).”
Regarding claim 2, Kiyamura teaches “the image stabilization apparatus according to claim 1, further comprising a biasing member (thrust springs 117a to 117c) configured to bias the movable member against the fixed member (paragraph [0033] “the first sheet metal 110 is urged toward the first yoke 107 by the thrust springs 117a to 117c”).”
Regarding claim 3, Kiyamura teaches “the image stabilization apparatus according to claim 1, further comprising a first stopper member (paragraph [0034]: “112 and 113 are stoppers having brim portions 112a and 112b (which is a clear typographical error for 113a)”) configured to restrict a movement of the movable member in the optical axis direction (paragraph [0034]: “The brim portions 112a and 113a regulate the displacement of the first sheet metal 110 in the optical axis direction”).”
Regarding claim 4, Kiyamura teaches “the image stabilization apparatus according to claim 3, wherein the fixing fixed member includes a second stopper member (the walls of grooves 107a and 107b that extend in the X-direction are a second stopper member in that they restrict movement in the Y-direction) configured to restrict a movement of the guiding member in a second direction (the Y direction) orthogonal to the optical axis direction and the first direction (the Y direction is orthogonal to the optical axis direction and the X direction see paragraph [0019]).”
Regarding claim 5, Kiyamura teaches “the image stabilization apparatus according to claim 1, wherein any one of the fixed member and the guiding member includes a restricting portion configured to restrict a movement range of the rolling member on the plane orthogonal to the optical axis (the end-walls of the grooves 107a, 107b, 110a and 110b restrict the movement range of the rolling member on the plane orthogonal to the optical axis).” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyamura JP 2011-028047 (cited in an IDS hereafter Kiyamura, where reference will be made to the attached machine translation) in view of Lim USPGPub 20170139225 A1.
Regarding claim 9, Kiyamura teaches “A lens apparatus (image shake correction device with correction lens 13) comprising: 
an image stabilization apparatus (paragraph [0001] “image shake correction device”); and 
a movable lens (correction lens 13) … 
wherein the image stabilization apparatus includes:
a fixed member (fixed portion 201);
a movable member (movable portion 202 with shift lens barrel 102) configured to hold a lens (correction lens 13, held by 102, see paragraph [0022]) and movable relative to the fixed member on a plane orthogonal to an optical axis of the lens (paragraph [0022] “the shift lens barrel 102 can move in the plane perpendicular to the optical axis”);
a guiding member (guide member 110, also called first sheet metal see e.g. paragraph [0031]) movable in a first direction (X direction) orthogonal to the optical axis (the X direction is orthogonal to the optical axis direction see e.g. Fig. 4 and paragraph [0019]) relative to the fixed member (paragraphs [0031]-[0033] groove portions 110a and 110b extend in the X direction, and balls 111a and 111b roll along the respective grooves, thus guide member 110 is movable in the X direction when the balls 111a and 111b roll along the X direction extending grooves), and configured to guide the movable member (“guide member 110”) while restricting a rotation of the movable member on the plane orthogonal to the optical axis relative to the fixed member (grooves define a linear direction of motion, and restrict both movement in the perpendicular direction and rotations of the movable member); and
a rolling member (first balls 111a and 111b) rollably held between the fixed member and the guiding member (paragraph [0032] “ball 111a is sandwiched between the groove 107a of the first yoke 107 and the groove 110a of the first sheet metal 110, ), 
wherein the fixed member includes a first groove (groove 107b) that extends in the first direction (y direction, see extending direction in Fig. 4) and contacts the rolling member (e.g. paragraph [0032] “ball 111a is sandwiched between the groove 107a of the first yoke 107 and the groove 110a of the first sheet metal 110 and the ball 111b is sandwiched between the groove 107b of the first yoke 107 and the groove 110b of the first sheet metal 110”), 
wherein the guiding member includes a second groove (groove portions 110a and 110b) that extends in the first direction (paragraph [0031] groove portions 110a and 110b extending in the X direction) and contacts the rolling member (e.g. paragraph [0032] “ball 111a is sandwiched between the groove 107a of the first yoke 107 and the groove 110a of the first sheet metal 110 and ball 111b is sandwiched between the groove 107b of the first yoke 107 and the groove 110b of the first sheet metal 110), and
wherein the rolling member is configured to be able to contact an end of the first groove and an end of the second groove (see Fig. 8c where the ball 111a contacts the bottom end of a groove 107 and a top end of a groove 110 in the y-direction) while the guiding member is located at one of ends in a movable range of the guiding member in the first direction (in the position of Fig. 8c the guiding member 110 cannot move any lower in the y-direction than its current position because the ball is preventing any further movement in the downwards y-direction).”
However, Kiyamura fails to teach “a movable lens movable along an optical axis.”
Lim teaches “a movable lens movable along an optical axis (a lens barrel 200 with a plurality of lenses provided therein, that is moved perpendicular to an optical axis guided by a plurality of ball members 700 and 800 (see paragraphs 142-145). This barrel 200 is also moved along the optical axis see paragraphs 97-100.).”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the correction lens 13 of Kiyamura movable along the optical axis for the purpose of either focusing (or zooming or both) as taught by Lim paragraphs 71-72.

Regarding claim 10, Kiyamura teaches “A camera system (see paragraphs [0001]-[0002] the image shake correction device if for correcting camera shake, and thus Kiyamura teaches a camera system including the image shake correction device) comprising: 
a lens apparatus (image shake correction device with correction lens 13); 
… wherein the lens apparatus includes: 
an image stabilization apparatus (paragraph [0001] “image shake correction device”); and 
a movable lens (correction lens 13) … 
wherein the image stabilization apparatus includes:
a fixed member (fixed portion 201);
a movable member (movable portion 202 with shift lens barrel 102) configured to hold a lens (correction lens 13, held by 102, see paragraph [0022]) and movable relative to the fixed member on a plane orthogonal to an optical axis of the lens (paragraph [0022] “the shift lens barrel 102 can move in the plane perpendicular to the optical axis”);
a guiding member (guide member 110, also called first sheet metal see e.g. paragraph [0031]) movable in a first direction (X direction) orthogonal to the optical axis (the X direction is orthogonal to the optical axis direction see e.g. Fig. 4 and paragraph [0019]) relative to the fixed member (paragraphs [0031]-[0033] groove portions 110a and 110b extend in the X direction, and balls 111a and 111b roll along the respective grooves, thus guide member 110 is movable in the X direction when the balls 111a and 111b roll along the X direction extending grooves), and configured to guide the movable member (“guide member 110”) while restricting a rotation of the movable member on the plane orthogonal to the optical axis relative to the fixed member (grooves define a linear direction of motion, and restrict both movement in the perpendicular direction and rotations of the movable member); and
a rolling member (first balls 111a and 111b) rollably held between the fixed member and the guiding member (paragraph [0032] “ball 111a is sandwiched between the groove 107a of the first yoke 107 and the groove 110a of the first sheet metal 110, ), 
wherein the fixed member includes a first groove (groove 107b) that extends in the first direction (y direction, see extending direction in Fig. 4) and contacts the rolling member (e.g. paragraph [0032] “ball 111a is sandwiched between the groove 107a of the first yoke 107 and the groove 110a of the first sheet metal 110 and the ball 111b is sandwiched between the groove 107b of the first yoke 107 and the groove 110b of the first sheet metal 110”), 
wherein the guiding member includes a second groove (groove portions 110a and 110b) that extends in the first direction (paragraph [0031] groove portions 110a and 110b extending in the X direction) and contacts the rolling member (e.g. paragraph [0032] “ball 111a is sandwiched between the groove 107a of the first yoke 107 and the groove 110a of the first sheet metal 110 and ball 111b is sandwiched between the groove 107b of the first yoke 107 and the groove 110b of the first sheet metal 110), and
wherein the rolling member is configured to be able to contact an end of the first groove and an end of the second groove (see Fig. 8c where the ball 111a contacts the bottom end of a groove 107 and a top end of a groove 110 in the y-direction) while the guiding member is located at one of ends in a movable range of the guiding member in the first direction (in the position of Fig. 8c the guiding member 110 cannot move any lower in the y-direction than its current position because the ball is preventing any further movement in the downwards y-direction).”
However, Kiyamura fails to teach “an image sensor configured to photoelectrically convert an object image formed via the lens apparatus, … a movable lens movable along an optical axis.”
Lim teaches “an image sensor (image sensor unit 600) configured to photoelectrically convert an object image formed via the lens apparatus (paragraph [0067]: “image sensor unit 600 converts light incident through the lens barrel 200 into an electrical signal”)… a movable lens movable along an optical axis (a lens barrel 200 with a plurality of lenses provided therein, that is moved perpendicular to an optical axis guided by a plurality of ball members 700 and 800 (see paragraphs 142-145). This barrel 200 is also moved along the optical axis see paragraphs 97-100.).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an image sensor as taught by Lim in the camera system of Kiyamura for the purpose of converting the light image into an electrical signal as taught by Lim (paragraph [0067]) that can be output as an image through a display unit as taught by Lim (paragraph [0077]).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the correction lens 13 of Kiyamura movable along the optical axis for the purpose of either focusing (or zooming or both) as taught by Lim paragraphs 71-72.

Allowable Subject Matter
Claims 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 6, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein one of the first groove and the second groove, which is provided to a member including the restricting portion is longer than the other of the first groove and the second groove.”
Regarding claim 7, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein when the guide member is located at a first end or a second end in the moving range, an end of a longer one of the first groove and the second groove is located at or outside of an end of a shorter one of the first groove and the second groove.”
Regarding claim 8, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the guiding member includes a contact portion configured to contact the second stopper member, and extending parallel to the first direction.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARA E RAKOWSKI/               Primary Examiner, Art Unit 2872